The defendant’s motion to set aside the sentence of the Supreme Court, Suffolk County, rendered July 25, 1978 as modified by order of this court dated January 26,1981 [79 AD2d 1033] and to resentence the defendant in accordance with the law, will be treated as a motion for reargument on the appeal from the judgment rendered July 25, 1978. Motion denied. On the court’s own motion, this court’s decision dated January 26,1981 is amended by striking its decretal paragraph and by substituting the following: “Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a term of imprisonment of 3Va years minimum to 10 years maximum. As so modified, judgment affirmed.” Order dated January 26, 1981 entered on the decision amended accordingly. The District Attorney has consented to defendant’s request that, upon our reduction of the maximum period of imprisonment to a term of 10 years, a minimum period of incarceration be set at 3Va years. Titone, J. P., Mangano, Lazer and Gulotta, JJ., concur.